Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145971                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 145971
                                                                    COA: 311012
                                                                    Wayne CC: 11-003252-FC
  ANTHONY TONY HOWZE, a/k/a
  ANTHONY TONY SPYDELL,
           Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the August 14, 2012
  order of the Court of Appeals is considered. We DIRECT the Wayne County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order, addressing the issue whether the defendant should be allowed the
  opportunity to withdraw his plea in light of People v Cole, 491 Mich 325 (2012).

        The application for leave to appeal remains pending.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
           h0122                                                               Clerk